Title: To George Washington from James Somerville, 26 March 1795
From: Somerville, James
To: Washington, George


        
          Sir
          Philadelphia 26th March 1795
        
        On my arrival here in Decemr last, I had the honor of forwarding for your Excellency a letter from the Earl of Buchan; whose immediate neighbourhood I left.
        I was also by the same Personage entrusted with the care of some books, intended by his Lordship a present for some literary institution, to be established in the Federal City; which books, I was to give into the hands of Mr Lear. but business then calling,

and since detaining, me from going to the Southward at least for some time: May I hope to be forgiven the presumtion of enquiring at your Excellency in what manner I shall dispose of them? my solicitude for taking particular care of the gift, as well as to fullfill the intentions of the Donor can only apologise for thus intruding on your Excellencys valuable time, and important avocations. With the most profound respect I have the honor to be Your Excellencys Very Obedient Servant
        
          James Somerville
        
      